                           IN THE
               UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

IN RE: UNITED STATES OF
AMERICA




   EMERGENCY PETITION FOR WRIT OF MANDAMUS AND
   EMERGENCY MOTION TO STAY PROCEEDINGS IN THE
                 DISTRICT COURT

     Eight days before trial, without any explanation, a district judge

“excused” an Assistant United States Attorney from a pretrial conference

in a criminal prosecution where she is co-lead counsel. He again

summarily “excused” her from a second conference four days later and

indicated that he will not allow her to participate in the jury trial

scheduled to begin on January 22, 2019.

     The AUSA’s only prior contact with the district judge was

prosecuting a case that he dismissed with prejudice after excoriating the

AUSA for discovery mistakes that the district judge appeared to attribute

to the fact that the AUSA was a woman. See United States v. Swenson,

894 F.3d 677, 681, 685 (5th Cir. 2018). In a highly-publicized decision,
this Court reversed the dismissal, finding that the AUSA’s errors were

“benign mistakes.” Id. at 685. This Court further noted that the district

judge’s comments regarding women, made in the context of the dismissal,

were “demeaning, inappropriate, and beneath the dignity of a federal

judge,” regardless of to whom they were directed. Id. at 686 n.3. On

remand, this Court directed the Chief Judge of the Southern District of

Texas to reassign the case to a different district judge. Id. at 685.

     The United States respectfully requests that this Court enter an

order staying the January 22 trial (and all further proceedings) in United

States v. Rodriguez (4:17-CR-222-1), pending in the Southern District of

Texas, until this Court resolves the instant Emergency Petition for a Writ

of Mandamus. The United States asks that this Court issue the writ,

directing the district judge to recuse himself pursuant to 28 U.S.C. § 455

and to rescind any order prohibiting the AUSA from participating fully

in the matter.

  I. Background

        a. This Court reverses the district judge’s dismissal of
           the indictment in United States v. Swenson.

     In early 2017, the district judge dismissed, with prejudice, an

indictment charging Simone Swenson with various fraud offenses.


                                     2
Swenson, 894 F.3d at 679. He based the dismissal on the fact that the

prosecution had “missed pretrial discovery deadlines, mistakenly

withheld some relevant documents until the eve of trial, and committed

other errors” that this Court characterized as “missteps,” “mishaps,” and

“benign mistakes.” Id. at 679, 685. In dismissing the indictment, the

district judge “excoriated the prosecution for [its] mistake[s]: ‘You’re

supposed to know what you’re doing. You’re supposed to be the one

thinking of stuff.’” Id. at 681. He also “apparently attributed [the

prosecutor’s] mistake to her sex: ‘It was [a] lot simpler when you guys

wore dark suits, white shirts and navy ties.... We didn’t let girls do it in

the old days.’” Id.

      This Court reversed and remanded. Id. at 686. This Court also

explained that the district judge’s comments about women—regardless

of whether they were directed at the Swenson prosecutor personally, or

at other women in the room—were “demeaning, inappropriate, and

beneath the dignity of a federal judge.” Id. at 686 n.3.

      On remand, this Court directed the Chief Judge of the Southern

District of Texas to assign the case to a different district judge. Id. at 686.

In doing so, this Court cited authority describing the two tests used to



                                      3
decide whether reassignment is warranted. See id. (citing Latiolais v.

Cravins, 574 F. App’x 429, 436 (5th Cir. 2014)). The more stringent test

considers “whether the original judge would reasonably be expected upon

remand to have substantial difficulty in putting out of his or her mind

previously-expressed views or findings determined to be erroneous.”

Latiolais, 574 F. App’x at 436. The first test also considers “whether

reassignment is advisable to preserve the appearance of justice” and

whether preserving that appearance would be disproportionately

outweighed by waste and duplication if the case were reassigned. Id.

“Under the second and more lenient test, an appellate court will mandate

reassignment when the facts might reasonably cause an objective

observer to question the original judge’s impartiality.” Id. at 436-37

(internal quotation omitted).

      Swenson garnered substantial, nationwide media coverage. See Ex.

A.1 Some of those articles included statements from the district judge.


1 Exhibit A includes copies of various media articles describing this Court’s opinion
in Swenson. Judicial notice of that media coverage is appropriate under Fed.R.Evid.
201(b). See, e.g., Washington Post v. Robinson, 935 F.2d 282, 291 (D.C.Cir.1991) (al-
lowing judicial notice of the existence and contents of newspaper articles); see also
Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 (9th Cir. 1999) (taking
judicial notice that market was aware of information contained in various news arti-
cles in fraud-on-the-market case).



                                         4
For example, the Houston Chronicle reported that the district judge said

his remark about women’s clothing was a side comment addressed to FBI

agents in the courtroom and had nothing to do with the merits of the case.

Ex. A at 2. The article quoted the district judge as saying, “As the

transcription shows, after I addressed the prosecutor, I talked to an FBI

agent about poorly dressed agents.” Id. at 3. The district judge continued,

“The prosecutor supplied a quotation to the [C]ourt of [A]ppeals that had

been cut to make it appear that I was talking to her.” Id. at 3 (emphasis

added). He continued, “The remark derogated no one. It was about the

exclusion of women historically. Then and now I do not approve of their

exclusion. Incidentally the defense lawyer, government lawyers and FBI

agent were all women.” Id.

         b. The district judge forbids the Swenson prosecutor
            from participating in the prosecution and trial of
            United States v. Rodriguez.

      Approximately six months after this Court issued its opinion in

Swenson, the Swenson prosecutor appeared before the district judge for

a pretrial conference in United States v. Rodriguez, 4:17-CR-222-1. Trial

was scheduled to begin eight days later. See Ex. B at DE 32.2 The docket


2 Exhibit B is a copy of the docket sheet in United States v. Rodriguez, 4:17-CR-222-
1. Numbers in citations to “DE ___” refer to specific numbered docket entries.


                                         5
sheet in Rodriguez listed both the Swenson prosecutor and a Department

of Justice attorney and “Lead Attorney[s]” in the case. Id. at p.2. In that

role, the Swenson prosecutor had participated in Rodriguez from its

initiation, including by signing the indictment and by filing the

Government’s responses to various defense motions. Id. at DE 1, 41.

         After entering the courtroom for the conference, the district judge

addressed the Swenson prosecutor by name, stating, “you are now

excused.” He offered no rationale or explanation and the Swenson

prosecutor left the courtroom. The pretrial conference proceeded, with

DOJ co-counsel representing the United States. See Ex. A at p.7.

         Four days later, the Swenson prosecutor and her DOJ co-counsel

attended a second pretrial conference before the district judge. The

district judge again “excused” her from the proceeding and indicated that

he would not allow her to participate in the case. Ex. C at 3.3 When the

Swenson prosecutor asked the district judge why he was excusing her

and forbidding her to participate in the case, the district judge refused to

provide a reason. Id.




3   Exhibit C is the transcript of the January 18, 2019 pretrial conference.


                                            6
     The United States Attorney for the Southern District of Texas, who

was in the gallery observing the pretrial conference, then asked to

approach to speak with the district judge regarding his refusal to allow

the Swenson prosecutor to participate in the case. Id. at 3-4. In a lengthy

colloquy, the district judge indicated that he was displeased with this

Court’s opinion in Swenson and that he thought the opinion resulted from

lies and misrepresentations of the record in the Government’s appellate

brief. Id.at 4-7. Consistent with the quote in the Houston Chronicle,

above, the district judge asserted that comments that this Court had seen

as demeaning and inappropriate were not in fact directed at the Swenson

prosecutor, but rather at others in the room. Id. at 5; see also Swenson,

894 F.3d at 686 n.3. The district judge indicated that he believed that the

United States Attorney’s Office had knowingly presented those

comments to this Court in a misleading manner, in order to give the

impression that he had been speaking to the Swenson prosecutor when

he had actually been addressing “a different person” and “was referring

to historical facts about FBI agents’ dress.” Id. at 5-7.

     The judge’s comments regarding the Government’s appellate brief

in Swenson appear to relate primarily to a sentence in the Government’s



                                      7
reply brief stating, “[t]he court criticized the prosecutor’s investigation

and belittled her, stating, ‘It was a lot simpler when you guys wore dark

suits, white shirts and navy ties. . . . We didn’t let girls do it in the old

days.’ (See ROA.406-15, 417).”4 Ex. D at 9.5 The transcript of the Swenson

conference before the district judge reflects that the ellipsis in the

quotation edits out the FBI agent in the room apologizing and the district

judge responding, “No, not you. I’m talking about them,” before making

his comment about “girls.” Ex. E at 8-9.6

      In his discussion with the United States Attorney, the district judge

asserted that he had conveyed to the U.S. Attorney’s Office that he

believed the Government’s brief in Swenson was misleading. Ex. C at 5-

7. He also indicated that he believed the office should have withdrawn



4 The Government’s opening brief included a similar statement—“The court then
asked whether the AUSA had anything against Montgomery County, told her she
was supposed to know what she was doing, and made other disparaging comments,
such as ‘[i]t was a lot simpler when you guys wore dark suits, white shirts and navy
ties. . . . We didn’t let girls do it in the old days.’ (ROA.411-13).”

5Exhibit D is a copy of the Government’s reply brief in Swenson. Page number refer-
ences are to the pagination reflected in the ECF header of the document.

6 Exhibit E is the transcript of the Swenson conference before the district judge. Page
number references are to the pagination reflected in the ECF header of the document.
As reflected by the ROA page numbers at the bottom of each page, the Record on
Appeal available to this Court during the Swenson appeal included the full transcript
of the proceeding during which the district judge dismissed the indictment.


                                          8
the brief in response to his claim and that he was displeased that it had

not done so. Id. at 7. The United States Attorney asked to be excused and

left the pretrial conference. Id.

      The district judge then asked DOJ co-counsel whether he wanted a

continuance to find someone else to try the Rodriguez case with him. Id.

Although he initially responded “no,” after speaking with undersigned

counsel (who was observing the proceeding in the gallery), DOJ co-

counsel advised the district judge that, upon further consideration and

after conferring with the U.S. Attorney’s Office, he requested a one-week

continuance of the trial date, in order to allow the Office to consider

potential appellate options.7 Id. at 10-11.

      Indicating that he believed DOJ co-counsel was not seeking a

continuance on his own behalf, the district judge engaged in a lengthy

colloquy with undersigned counsel regarding the requested continuance.

Id. at 10-11. Throughout that discussion, the district judge continued to

voice his displeasure with this Court’s decision in Swenson and reiterated

that he believed the United States Attorney’s office had filed a false brief



7During the pretrial conference, defense counsel advised the district judge that he
and his client did not object to the Government’s request for a continuance. Ex. C at
16-17.


                                         9
in Swenson and should have withdrawn it when he pointed out its alleged

deficiencies. Id. at 11-15. The district judge also commented that his

courtroom was “not a playpen for [A]ssistant United States [A]ttorneys.”

Id. at 12. He ultimately denied the continuance request stating that it

“ha[d] nothing to do with the merits of the case” and “was not sought by

trial counsel but by a collateral motive on the part of the United States

[A]ttorney.” Id. at 26; see also Ex. B at DE 52.

     The United States subsequently filed the instant emergency

petition and motion for stay in this Court. In the district court, it filed a

recusal/disqualification motion, pursuant to 28 U.S.C. §§ 144 and 455,

and a notice of appeal of the district court’s order barring the Swenson

prosecutor’s appearance. Ex. B. at DE 53, 54.

  II. A writ of mandamus is necessary.

     The common-law writ of mandamus is codified at 28 U.S.C.

§ 1651(a) and “is appropriate only when the trial court has exceeded its

jurisdiction or has declined to exercise it, or when the trial court has so

clearly and indisputably abused its discretion as to compel prompt

intervention by the appellate court.” In re U.S., 397 F.3d 274, 282 (5th

Cir. 2005) (internal quotation omitted). To obtain a writ of mandamus, a



                                     10
petitioner must show that she has no other adequate means to attain the

desired relief and has a right to the issuance of a writ that is clear and

indisputable. In re United States ex rel. Drummond, 886 F.3d 448, 449–

50 (5th Cir. 2018). Additionally, an issuing court must be satisfied that

the writ is “appropriate under the circumstances.” Id. at 450.

     The mandamus prerequisites, “however demanding, are not

insuperable.” In re U.S., 397 F.3d at 282. “Federal courts have issued the

writ to restrain a lower court when its actions would threaten the

separation of powers by embarrassing the executive arm of the

Government.” Id. at 283 (internal quotation omitted). “In fact, ‘[a]ccepted

mandamus standards are broad enough to allow the court of appeals to

prevent a lower court from interfering with a coequal branch’s ability to

discharge its constitutional responsibilities.’” Id. (quoting Cheney v.

United States District Court for the District of Columbia, 542 U.S. 367,

382 (2004)).

        a. The United States has no adequate means other than
           mandamus to obtain relief.

     Absent a writ of mandamus, the United States cannot obtain relief

from the district judge presiding over Rodriguez under circumstances

where—at       minimum—“his      impartiality   might     reasonably    be


                                    11
questioned,” and where he refuses to allow a designated Government

attorney to appear.8 See 28 U.S.C. § 455. The Government cannot appeal

those issues after a verdict in defendant’s favor because the Double

Jeopardy clause would bar a second trial. Indeed, in a persuasive opinion,

the First Circuit has recognized that, “in a criminal case in which the

government seeks the judge’s recusal . . . a defendant’s verdict will

terminate the case, thereby rendering the usual remedy, end-of-case

appeal, illusory.” In re U.S., 158 F.3d 26, 30 (1st Cir. 1998).

          b. The United States is clearly and indisputably entitled
             to the relief it seeks.

                i. The executive branch has authority to designate
                   particular prosecutors to cases.

      Various statutes vest the Department of Justice with authority to

conduct litigation on behalf of the United States through personnel of the




8 The United States might, arguably, be able to seek direct appellate review of the
district judge’s order refusing to allow the Swenson prosecutor to participate in the
Rodriguez trial. Cf. Draganescu v. First National Bank of Hollywood, 502 F.2d 550,
551 (5th Cir. 1974) (denial of a motion to disqualify class counsel is appealable under
28 U.S.C. § 1291). Indeed, it has filed a notice of appeal to preserve whatever right it
might have in that regard. See Ex. B at DE 54. A district court’s denial of a recusal
motion—and thus presiding over a case with actual or apparent bias—however, is not
an appealable interlocutory order. See Nobby Lobby, Inc. v. City of Dallas, 970 F.2d
82, 94 n.3 (5th Cir. 1992). Accordingly, because the United States seeks relief allowing
it to prosecute the Rodriguez case with counsel of its choice and in a forum free from
actual or apparent bias or prejudice, it can only obtain complete relief through a writ
of mandamus.


                                          12
Department’s choosing. Those statutes provide that, “[e]xcept as

otherwise authorized by law, the Attorney General shall supervise all

litigation to which the United States, an agency, or officer thereof is a

party, and shall direct all United States attorneys, assistant United

States attorneys, and special attorneys . . .in the discharge of their

respective duties.” 28 U.S.C. § 519. Further, “[e]xcept as otherwise

provided by law, each United States attorney, within his district, shall

prosecute for all offenses against the United States.” 28 U.S.C. § 547.

Those statutes clearly and indisputably establish that the United States

Attorney and the Department of Justice, rather than any particular

district judge, have authority to determine who may prosecute a criminal

case on behalf of the United States in district court.

     Although the district court has some authority to limit who appears

before it, that discretion is narrow. For example, in the context of

determining whether counsel may appear pro hac vice, this Court has

held that an attorney “may not be denied the privilege to appear except

on a showing that . . . he has been guilty of unethical conduct of such a

nature as to justify disbarment of a lawyer admitted generally to the bar

of the court.” In re Evans, 524 F.2d 1004, 1007 (5th Cir. 1975) (internal



                                    13
quotation   omitted).   Applying    that   standard    to   the   analogous

circumstances here, there is no valid basis for the district judge to deny

the Swenson prosecutor’s appearance.

     The district judge appears to have based his decision to bar the

Swenson prosecutor from participating in Rodriguez on his belief that her

conduct during Swenson was improper enough to warrant a drastic

result. See Ex. C at 7, 13-15. This Court’s opinion in Swenson, however,

forecloses the conclusion that, during that case counsel was “guilty of

unethical conduct of such a nature as to justify disbarment.” In re Evans,

524 F.2d at 1007. Indeed, this Court explicitly held that the shortcomings

with which the district judge now takes issue were “missteps,” “mishaps,”

and “benign mistakes,” and that there was “nothing to suggest that the

prosecution intentionally withheld the documents [at issue] or acted in

bad faith.” Swenson, 894 F.3d at 685. In light of that fact, the United

States is clearly entitled to relief from the district judge’s decision

stripping it of its authority to determine who will litigate on its behalf.

             ii. The United States is entitled to proceed before a
                 judge free from actual or apparent bias.

     Pursuant 28 U.S.C. § 455, a district judge “shall disqualify himself

in any proceeding in which his impartiality might reasonably be


                                     14
questioned” and in any proceeding “[w]here he has a personal bias or

prejudice concerning a party.” That mandatory statute guarantees all

parties a judge free from actual or apparent bias. With respect to

apparent bias, “[t]he inquiry is whether a reasonable person would have

a reasonable basis for questioning the judge’s impartiality, not whether

the judge is in fact impartial.” Matter of Johnson, 921 F.2d 585, 587 (5th

Cir. 1991). “This Court recognizes that it is essential to avoid even the

appearance of impropriety because it is as important in developing the

public confidence in our judicial system as avoiding the impropriety

itself.” United States v. Anderson, 160 F.3d 231, 234 (5th Cir. 1998).

Accordingly, “if the question of whether § 455(a) requires disqualification

is a close one the balance tips in favor of recusal.” Republic of Panama v.

Am. Tobacco Co. Inc., 217 F.3d 343, 347 (5th Cir. 2000).

     Where, inter alia, a judge takes counsel’s actions as a “personal

affront to his authority,” this Court has recognized that a reasonable

person would have a reasonable basis for questioning the judge’s

impartiality. Johnson, 921 F.2d at 587. Similarly, where a “trial judge’s

remarks . . . reflect[ed] a personal prejudice against [a party] for

successfully appealing . . . on the basis of the judge’s actions during the



                                    15
prior trial,” this Court recognized that “a reasonable man would be

convinced that the trial judge’s impartiality might be questioned.” United

States v. Holland, 655 F.2d 44, 47 (5th Cir. 1981). Finally, where a party’s

counsel testified against the judge in a prior disciplinary proceeding, this

Court held that it was “clear that a reasonable person, when apprised of

the relevant circumstances that surround th[e] case, would harbor doubts

about [the judge’s] impartiality.” Anderson, 160 F.3d at 233.

     Consistent with this authority, the United States is clearly and

indisputably entitled to the district judge’s disqualification based on his

actual and apparent bias against the United States and the Swenson

prosecutor. A reasonable observer seeing the district judge at the

Rodriguez pretrial conferences would be convinced that his impartiality

might be questioned—and reasonably so.

     He abruptly dismissed the Swenson prosecutor from both pretrial

conferences. He refused to give her any reason for doing so. During his

interaction with the United States Attorney, the district judge accused

the Swenson prosecutor of unethical behavior despite this Court’s ruling

to the contrary on appeal. He accused other personnel in the United

States Attorney’s Office of filing a brief containing lies in this Court. He



                                    16
expressed his view that, by failing to withdraw the brief after the district

judge pointed out the (purported) misleading statements, the United

States Attorney had adopted those misrepresentations.

     “It is difficult under these circumstances to argue that a reasonable

person would not harbor any doubt about [the district judge’s]

impartiality.” Anderson, 160 F.3d at 233–34. Particularly in light of the

fact that, in close cases the balance tips toward recusal, the record

abundantly shows that the United States is entitled to relief.

        c. Issuing the writ is appropriate here.

     Because the writ of mandamus is “supervisory in nature,” this

Court considers it especially appropriate where its issuance will have

significance “beyond the immediate case.” In re Volkswagen of Am., Inc.,

545 F.3d 304, 319 (5th Cir. 2008). Here, the district judge’s conduct and

statements indicate that he continues to hold a bias at least against the

Swenson prosecutor and intends not to allow her to practice in cases

before him. It also appears that he holds a bias against counsel involved

in preparing the Government’s appellate brief in that matter.

     Because the United States Attorney’s office prosecutes virtually all

of the federal criminal cases in this district, the Swenson prosecutor will



                                    17
likely be assigned to a prosecution in the district judge’s courtroom in the

future. Indeed, the United States Attorney’s Office and Department of

Justice must finish prosecuting the Rodriguez case now pending before

the district judge. In light of those facts, and the strength of the district

judge’s opinion that he was wronged during the Swenson appeal, it is

appropriate for this Court to issue the writ in order to provide guidance

about how the district judge should proceed in the next case where the

Swenson prosecutor appears before him in court.

  III. Conclusion

     The United States asks this Court to stay all proceedings in the

United States District Court for the Southern District of Texas in United

States v. Rodriguez (4:17-CR-222-1) pending resolution of the instant

Emergency Petition for a Writ of Mandamus. The United States further

asks that this Court issue a writ of mandamus directing the district judge

to recuse himself from any further proceedings in Rodriguez, pursuant to

28 U.S.C. § 455, and to rescind any order prohibiting the Swenson

prosecutor from fully participating in the Rodriguez case.




                                     18
Respectfully submitted,

RYAN K. PATRICK
United States Attorney

CARMEN CASTILLO MITCHELL
Chief, Appellate Division

/s/ Jason Smith
JASON B. SMITH
Assistant United States Attorney
United States Attorney’s Office
Southern District of Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002
(713) 567-9100

ATTORNEYS FOR APPELLEE




 19
                    CERTIFICATE OF SERVICE

     I, Assistant United States Attorney, Jason B. Smith hereby certify

that on January 19, 2019, an electronic copy of the United States’

Emergency Petition for Writ of Mandamus and Emergency Motion To

Stay Proceedings in The District Court was filed via this Court’s CM/ECF

system and was served on [DESIGNATE] by [MEANS].

                                 s/Jason Smith
                                 Jason B. Smith
                                 Assistant United States Attorney




                                  20
                 CERTIFICATE OF COMPLIANCE

1.   This document complies with the type-volume limitation of
     Fed. R. App. P. 21(d)(1) because it contains 4,181 words.

2.   This document complies with the typeface requirements of
     Fed. R. App. P. 32(a)(5) and the type-style requirements of
     Fed. R. App. P. 32(a)(6) because it has been prepared in a pro-
     portionally spaced typeface using Microsoft Word 2016 in
     Century Schoolbook, 14-point font for text and 12-point font
     for footnotes.

3.   This document complies with the privacy redaction require-
     ment of 5th Cir. R. 25.2.13 because it has been redacted of any
     personal data identifiers.

4.   This document complies with the electronic submission of 5th
     Cir. R. 25.2.1, because it is an exact copy of the paper docu-
     ment.

5.   This document has been scanned for viruses with the most
     recent version of McAfee Endpoint Security and is free of vi-
     ruses.



                                        s/ Jason Smith
                                        Jason B. Smith
                                        Assistant United States Attorney
                                        Date: January 19, 2019




                                   21
